Citation Nr: 0322384	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder. 
 
2.  Entitlement to service connection for disability of the 
legs and knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The appellant served in the Army National Guard from October 
1977 until March 1978.

The record reflects that service connection for a low back 
disorder was denied by a Department of Veterans Affairs (VA) 
rating decision dated in September 1988.  The appellant was 
notified of this determination by letter that same month but 
did not file a timely appeal.  That determination is final.  
See 38 C.F.R. § 20.1103 (2002).  The appellant attempted to 
reopen the claim for service connection for a back disorder 
in an application received in April 2000.  

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Regional 
Office (RO) in Pittsburgh, Pennsylvania that declined to 
reopen the claim of service connection for a back disorder, 
and denied service connection for a disability of the legs 
and knees.  

This case was remanded by a decision of the Board dated in 
May 2001 and is once again before a Member of the Board for 
appropriate disposition.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  By a decision entered in September 1988, the RO denied 
the appellant's claim of service connection for a low back 
disorder.  He was notified of this determination, but did not 
file a timely appeal.

3.  Evidence received since the September 1988 denial of the 
claim of service connection for a low back disorder is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the appellant's claim.

4.  Current disability of the legs and knees is not 
demonstrated in the record.  


CONCLUSIONS OF LAW

1.  The September 1988 decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§§ 5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a back 
disorder has not been submitted.  38 U.S.C.A. §§ 5103A, 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Disability of the knees and legs was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 38 U.S.C.A. §§ 101 (24) 
106, 1110, 1131 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the claim of entitlement to 
service connection for a low back disorder, which the RO 
initially denied in a rating decision dated in September 
1988.  This determination is the last final decision 
regarding this issue.  He also contends that he now has 
disability of the legs and feet for which service connection 
should be granted.  

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on the issues on appeal.  Considering the record in 
light of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  As evidenced by the August 2000 statement 
of the case and the February 2003 supplemental statement of 
the case, the veteran and his representative have been 
furnished the pertinent laws and regulations governing the 
claims and the reasons for the denial.  They have been given 
notice of the information and evidence needed to substantiate 
the claims and have been afforded opportunities to submit 
such information and evidence.  VA has also made reasonable 
and appropriate efforts to assist the appellant in obtaining 
the evidence necessary to substantiate the claims currently 
under consideration, to include remanding the case for 
further development in May 2001.  The Board thus finds that 
all necessary development has been accomplished.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to the appellant dated in February 2002 and in the 
supplemental statement of the case dated in February 2003, 
the RO informed him of what the evidence had to show to 
establish his claims, what medical and other evidence the RO 
needed from him, what information or evidence the appellant 
could provide in support of the claim, what evidence VA would 
try to obtain for him, and what evidence the RO had received 
in support of the claim to date.  Therefore, the duty to 
notify has been met.  Under these circumstances, the Board 
finds that adjudication of the claim on appeal poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.303, 
3.306 (2002).  

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Pursuant to 
38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision- makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, if the newly presented evidence is not "new," the claim 
to reopen must fail and no further analysis of the evidence 
is required.  If new evidence is received, it must be 
"material" in the sense that when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  If not, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the claim is reopened and evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's September 
1988 denial of the claim) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Additionally, the Board notes that the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 3.156 
(2002).  The amended regulation, which is effective for 
claims filed on or after August 29, 2001, separately defines 
"new" as not previously submitted and "material" as relating 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Because the 
petition to reopen in this appeal was received in April 2000, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  That version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.  
It is the version more favorable to the veteran because it 
does not require that new and material evidence raise a 
"reasonable possibility of substantiating the claim."


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.

Factual background

The evidence which was of record when the RO initially 
considered the claim of service connection for a back 
disorder in September 1988 consisted of training records 
which showed that the appellant sought treatment in January 
1978 for lower back symptoms after falling on ice.  Physical 
examination disclosed limited range of motion and some 
tenderness to touch, but no tightness, swelling or 
discoloration.  An assessment of rule out injury to lower 
back was rendered.  An X-ray was ordered.  Upon subsequent 
physical examination in January 1978, the spine was evaluated 
as normal  

The appellant underwent VA examination for compensation and 
pension purposes in December 1987 and stated that he had 
sharp back pain only in cold weather.  Physical examination 
disclosed full range of motion.  Back flexion was to 90 
degrees with extension to 25 degrees.  He was reported to 
have full tilting and twisting capacity.  Neurological 
evaluation was normal.  An assessment of low back pain, 
intermittent, was rendered.  

Subsequently received were private clinic notes dated between 
1960 and 1980 showing that the appellant complained of back 
pain in November 1973, and that he sustained neck sprain in 
two automobile accidents in April and October 1976.  A 
notation in January 1977 reflected treatment for back pain 
which was diagnosed as myositis of the lower back.  In May 
1980, it was recorded that he was punched in the back of the 
neck resulting in mild but persistent symptoms.  

By rating action dated in September 1988, service connection 
for a low back disorder was denied on the basis that back 
pain in service did not result in any chronic disorder, as no 
residual disability was currently demonstrated. 

The additional evidence associated with the claims file since 
the RO's September 1988 denial of the claim consists of 
duplicate training records previously cited, as well as more 
recent ones dated between 1992 and 1999.  The latter records 
disclose that on enlistment examination in January 1996, the 
spine was evaluated as normal and no defect in this respect 
was recorded.  The appellant himself denied recurrent back 
pain.  He indicated in January 1999 that he was in good 
health, and annual medical certificates dated in 1992, 1996, 
1997, 1998 and 1999, describe him as being fully fit on each 
occasion.

The record does not contain any response to the RO's request 
for additional information pursuant to the VCAA.  

Legal Analysis

Under the test established by the Court in Elkins v. West, 12 
Vet. App. 209 (1999), it must first be determined whether the 
claimant has presented new and material evidence to reopen 
his claim.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The record reflects that information available to the 
RO when service connection for a low back disorder was first 
considered in September 1988 showed that while the appellant 
was treated for back injury in service in 1978, no objective 
pathology was found on VA examination in December 1987 to 
which his reported symptoms of back pain could be ascribed.  
The appellant himself did not present any clinical evidence 
that he had been treated for low back disability during the 
interim, nor was there a diagnosis of any such disorder of 
record.  The record thus shows that prior to the September 
1988 denial of the claim, there was no competent medical 
evidence of record of a diagnosis or showing of a ratable low 
back disorder or a connection between such disorder and 
disease or injury in service.  The RO thus properly denied 
service connection for a low back disorder on the basis that 
no chronic residual back disability was demonstrated for 
which service connection might be granted.  See 38 C.F.R. 
§ 3.303.

The evidence added to the record after the September 1988 
denial of the claim includes additional and more recent 
training records which do not reflect any treatment for the 
low back, and moreover, describe the appellant as fully fit 
and in good health, even by his own admission.  Thus, while 
some of the additional evidence received since the final 
denial is new in the sense that it was not previously 
considered, it is essentially cumulative of prior information 
of record.  It still does not show that the appellant's back 
injury in service resulted in any chronic residuals, or that 
he currently has a persisting back disability.  Service 
connection requires a finding of a current disability that is 
related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As such, this 
evidence is not so significant that it must be considered to 
fairly decide the underlying claim, and it does not reflect a 
basis for an outcome which differs from the prior 
determination in this regard.  Therefore, new and material 
evidence has not been submitted, and the claim of entitlement 
to service connection for low back disorder is not reopened.  
38 U.S.C.A. § 5108.

2.  Entitlement to service connection for disability of the 
legs and knees

Factual Background and Analysis

The evidence in this regard reflects that the appellant 
sought treatment for a painful right ankle in November 1977 
diagnosed as sprain, and injured the instep of his right foot 
in July 1978 which was diagnosed as a hematoma.  In July 
1979, it was noted that he sustained trauma to the right foot 
at home while riding a motorcycle.  An assessment of right 
heel bruise was recorded on this occasion.  When examined by 
the VA in December 1987, no leg or knee complaints were 
recorded.  Subsequent private clinic notes dated between 1960 
and 1980 indicate that he was seen for a lump on the right 
knee in March 1971 and that he suffered bruises of the right 
leg in an automobile accident in October 1976 diagnosed as a 
contusion.  No additional clinical evidence relating to the 
lower extremities is of record.  

The evidence shows that while the appellant contends that he 
now has disability of the legs and knees related to service, 
the record reflects that there is no current evidence of 
treatment, pathology or diagnosis of any disorder affecting 
the lower extremities.   The Board points out that while it 
is shown that he did seek treatment for his right foot and 
ankle between 1977 and 1979, it is not demonstrated that such 
injuries resulted in any chronic residuals.  See 38 C.F.R. 
§ 3.303.  Neither the veteran nor his representative has 
presented or alluded to the existence of any medical evidence 
that includes a diagnosis relating to the legs or knees.  In 
the absence of evidence of the claimed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Consequently, service connection for such must thus 
be denied.


ORDER

The application to reopen the claim of service connection for 
a back disorder is denied. 

Service connection for disability of the legs and knees is 
denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

